CLARK, Judge.
On appeal, respondent contends that judicial review of the action of the Medical Review Board in this case is provided only in Article 33 of Chapter 143 of the General Statutes since G.S. 20-9 (g) (4) (f) provides that “ [a] ctions of the reviewing board are subject to judicial review as provided under Article 33 of Chapter 143 of the General Statutes.” Petitioner, on the other hand, argues that G.S. 20-9 (g) (4) (f) merely provides additional judicial review to that already provided in G.S. 20-25, wherein a person who has been denied a license or had their license suspended by “the Department” under its discretionary authority may petition for a hearing in the superior court of the. county in which he resides.
Petitioner, however, overlooks one crucial point in his argument in that G.S. 20-25 provides for judicial review in a *751petitioner’s resident county from discretionary suspensions, etc., which are imposed “by the Department.” Under G.S. 20-4.2(3), “ ‘Department’ means the Department of Motor Vehicles of North Carolina.” However, when a license is denied by the Commissioner because he has found, pursuant to G.S. 20-9 (e) the licensee to be so suffering from physical or mental disability or disease as to prevent him from exercising reasonable and ordinary control over the vehicle, that denial may be reviewed by a reviewing board which “shall consist of the Commissioner or his authorized representative and four persons designated by the chairman of the Commission for Health Services.” G.S. 20-9 (g) (4). Per diem and expenses for these four members are to be paid out of funds allocated for that Commission and not from funds allocated to “the Department.” The effect is that the Medical Review Board is not a board functioning under the authority of the Department of Motor Vehicles but is one which serves to provide administrative medical review of denials by the Commissioner of licenses for physical and mental reasons. Even the procedural exercise of this review power is totally independent from the Department since G.S. 20-9 (g) (4) in substance provides the licensee with a de novo hearing.
Since the licensee sought administrative review by the Medical Review Board, he placed himself under the integrated jurisdictional provision of G.S. 20-9 (g) (4) (f) which relegates him to the review provisions of Chapter 143, to wit, G.S. 143-309, which provides, “In order to obtain judicial review of an administrative decision under this Chapter the person seeking review must file a petition in the Superior Court of Wake County; ...” (Emphasis added). It is noted that G.S. 143-309 has been repealed effective July 1, 1975 and now appears substantially as G.S. 150A-45.
The only proper jurisdiction therefore was in the Superior Court of Wake County and respondent’s motion to dismiss should have been allowed.
For the foregoing reasons, the judgment below is
Vacated.
Judges Moréis and Vaughn concur.